AGREEMENT OF LEASELease No. D-3-872 EMPIRE STATE BUILDING COMPANY L.L.C., Landlord and CONTACT SPORTS, INC., Tenant Premises: Empire State Building — Room 1103 350 Fifth Avenue New York, New York 10118 Date: As of February 3, 2003 TABLE OF CONTENTS Article Page 1. PURPOSE 1 2. RENT 1 3. ELECTRICITY 6 4.ASSIGNMENT 10 5.DEFAULT 10 6. RE-LETTING, ETC. 11 7. LANDLORD MAY CURE DEFAULTS 11 8. ALTERATIONS 11 9.LIENS 12 10. REPAIRS 13 11. DESTRUCTION 13 12. END OF TERM 13 13. SUBORDINATION AND ESTOPPEL, ETC. 14 14. CONDEMNATION 16 15. REQUIREMENTS OF LAW 17 16. CERTIFICATE OF OCCUPANCY 17 17. POSSESSION 17 18. QUIET ENJOYMENT 17 19. RIGHT OF ENTRY 18 20. VAULT SPACE 18 21.INDEMNITY 18 22. LANDLORD'S LIABILITY 19 23. CONDITION OF PREMISES 20 24. SERVICES 20 25. JURY WAIVER, DAMAGES 21 26. NO WAIVER, ETC 21 27. OCCUPANCY AND USE BY TENANT 21 28. NOTICES 22 29. WATER 22 30. SPRINKLER SYSTEM 22 31. HEAT, AIR CONDITIONING, ELEVATOR, ETC 23 32. SECURITY DEPOSIT 23 33. RENT CONTROL 23 34. SHORING 24 35. EFFECT OF CONVEYANCE, ETC 24 36. RIGHTS OF SUCCESSORS AND ASSIGNS 24 37. CAPTIONS 24 38. LEASE SUBMISSION 24 39. ELEVATORS AND LOADING 24 40. BROKERAGE 24 41. ARBITRATION 25 42. INSURANCE 25 43. CHANGE OF LOCATION 26 44. INTENTIONALLY DELETED 27 45. ENVIRONMENTAL COMPLIANCE 27 46.LEASE FULLY NEGOTIATED 28 47.SMOKING RESTRICTIONS 28 48.ADDITIONAL DEFINITIONS 28 49.USE OF BUILDING NAME AND IMAGE 29 EXHIBIT A - Diagram of Demised Premises EXHIBIT B - Cleaning Schedule EXHIBIT C - Building Work SCHEDULE A- Rules and Regulations RIDER LEASE made as of this 3rd of February, 2003 between EMPIRE STATE BUILDING COMPANY L.L.C., a New York limited liability company, with an address at 350 Fifth Avenue, New York, New York 10118, hereinafter referred to as "Landlord" and CONTACT SPORTS, INC., a New York Corporation with an address at 107 Industrial Drive, Jersey City, N.J. 07305, hereinafter referred to as "Tenant". WITNESSETH: Landlord hereby leases to Tenant and Tenant hereby hires from Landlord those certain premises known as Room 1103, on the 11th floor, as indicated in red on the diagram set forth on Exhibit A annexed hereto and made part hereof (said premises are hereinafter referred to as the "demised premises" or the "premises"), in the building known as the Empire State Building ("the building") in the County of New York, City of New York, for a term of ten (10) years, to commence on the 1st day of March, 2003 (the "Commencement Date"), and to expire on the 28th day of February, 2013, or until such term shall sooner end as herein provided, both dates inclusive, upon the terms and conditions hereinafter provided. Landlord and Tenant covenant and agree: 1.PURPOSE Tenant shall use and occupy the demised premises only for offices relating to Tenant's business, and for no other purpose. Without limiting the generality of the foregoing, it is expressly understood that no portion of the demised premises shall be used as, by or for (a) retail operations of any retail or branch bank, trust company, savings bank, industrial bank, savings and loan association, credit union or personal loan operation, or (b) a public stenographer or typist, (c) a barber shop, beauty shop, beauty parlor or shop, (d) a telephone or telegraph agency, (e) a telephone or secretarial service, (f) a messenger service, (g) a travel or tourist agency, (h) an employment agency, (i) a restaurant or bar, (j) a commercial document reproduction or offset printing service, (k) a public vending machines, (1) a retail, wholesale or discount shop for sale of books, magazines, audio or video tapes, CD ROM, DVD ROM or other devices for the recording or transmitting of audio or visual signals, images, music or speech, electronic equipment and accessories or any other merchandise, (m) a retail service shop, (n) a labor union, (o) a school or classroom, (p) a governmental or quasi-governmental bureau, department or agency, including an autonomous governmental corporation, embassy or consular office of any country or other quasi-autonomous or sovereign organization, (q) an advertising agency, (r) a firm whose principal business is real estate brokerage, (s) a company engaged in the business of renting office or desk space, (t) any person, organization, association, corporation, company, partnership entity or other agency immune from service or suit in the courts of the State of New York or the assets of which may be exempt from execution by Landlord in any action for damages, (u) manufacturing or (v) retail sales. Tenant shall not affix any sign to any window or exterior surface of the demised premises nor install or place any sign within the demised premises that may be seen from the outside. Neither the demised premises, nor the halls, corridors, stairways, elevators or any other portion of the building shall be used by Tenant or Tenant's servants, employees, licensees, invitees or visitors in connection with the aforesaid permitted use or otherwise so as to cause any congestion of the public portions of the building or the sidewalks or roadways adjoining the building whether by trucking or by the congregating or loitering thereon of Tenant and/or the servants, employees, licensees, invitees or visitors of Tenant. 2.RENT Tenant agrees to pay as rent herein provided at the office of Landlord or such other place as Landlord may designate, payable in United States legal tender by good and sufficient check drawn on a bank having a branch in the Borough of Manhattan, City of New York, and without any notice (except as specifically set forth herein), set off or deduction whatsoever, each of the types of rent set forth in this Article 2. Any sum other than fixed annual rent payable hereunder shall be deemed additional rent and due on demand unless otherwise specifically provided. Landlord shall have the same rights and remedies hereunder with respect to Tenant's non-payment of additional rent as it has with respect to Tenant's non-payment of fixed annual rent. 1 A. Fixed Annual Rent: There is herein reserved to Landlord for the entire term of this lease fixed annual rent (without electricity) and subject to adjustment pursuant to paragraph B below equal to the aggregate amount of the sums hereinafter set forth. Fixed annual rent shall be paid in advance as follows: Commencing on and on the first day of each month thereafter throughout the term of this lease, Tenant shall pay to Landlord, without notice, deduction, set off or reduction (except as specifically set forth herein), monthly payments of fixed annual rent equal to one-twelfth (1/12th) of each of the following annual amounts (except that the first monthly installment of fixed annual rent is being paid upon the execution hereof): (i)March 1, 2003 through February 28, 2008: Forty-Six Thousand One Hundred Forty-Four and 00/100 ($46,144.00) Dollars per annum ($3,845.33 per month); and (ii)March 1, 2008 through February 28, 2013: Fifty-One Thousand Eighty-Eight and no/100 ($51, 088.00) Dollars per annum ($4,257.3er month). If and so long as Tenant is not in default of any obligation on its part to be performed hereunder, Tenant shall receive a rent credit of Fifteen Thousand Three Hundred Eighty-One and 33/100 ($15,381.33) Dollars, to be applied (i) in two (2) equal monthly installments of Three Thousand Eight Hundred Forty Five and 33/100 ($3,845.33) Dollars each against the second and third monthly installments of fixed annual rent payable hereunder (i.e. April 2003 and May 2003) and (ii) in four (4) equal monthly installments of One Thousand Nine Hundred Twenty Two and 66/100 ($1,922.66) dollars each against the fourth, fifth, sixth and seventh monthly installments of fixed annual rent payable hereunder (i.e., June 2003, July 2003, August 2003 and September 2003)./ B.Cost of Living Adjustment: The fixed annual rent reserved in this lease and payable hereunder shall be adjusted, as of the times and in the manner set forth in this paragraph B: (i)Definitions: For the purposes of this paragraph B, the following definitions shall apply: (a)The term "Base Year" shall mean the full calendar year 2003. (b)The term "Price Index" shall mean the "Consumer Price Index" published by the Bureau of Labor Statistics of the U.S. Department of Labor, All Items. New York, N.Y.—Northeastern, N.J., all urban consumers (presently denominated "CPI-U"), or a successor or substitute index appropriately adjusted. (c)The term "Price Index for the Base Year" shall mean the average of the monthly All Items Price Indexes for each of the 12 months of the Base Year. (ii) Effective as of each January and July subsequent to the Base Year, there shall be made a cost of living adjustment of the fixed annual rental rate payable hereunder in accordance with the provisions of paragraphs (a) and (b) below to reflect any increase in the Price Index as prescribed therein. The July adjustment shall be based on the percentage difference between the Price Index for the preceding month of June and the Price Index for the Base Year. The January adjustment shall be based on such percentage difference between the Price Index for the preceding month of December and the Price Index for the Base Year. (a) In the event the Price Index for June in any calendar year subsequent to the Base Year during the term of this lease reflects an increase over the Price Index for the Base Year, then the fixed annual rent herein provided to be paid as of the July 1St following such month of June (unchanged by any adjustments under this Article, Article 3 and any Rider hereto) shall be multiplied by the percentage difference between the Price Index for such month of June and the Price Index for the Base Year, and the resulting sum shall be added to such fixed annual rent, effective as of July 1st.Said adjusted fixed annual rent shall thereafter be payable hereunder, in equal monthly installments, until it is readjusted pursuant to the terms of this lease. 2 (b)In the event the Price Index for December in any calendar year during the term of this lease reflects an increase over the Price Index for the Base Year, then the fixed annual rent herein provided to be paid as of the January 1s1 following such month of December (unchanged by any adjustments under this Article, Article 3 and any Rider hereto) shall be multiplied by the percentage difference between the Price Index for December and the Price Index for the Base Year, and the resulting sum shall be added to such fixed annual rent effective as of such January 1st. Said adjusted fixed annual rent shall thereafter by payable hereunder, in equal monthly installments, until it is readjusted pursuant to the terms of this lease. The following illustrates the intentions of the parties hereto as to the computation of the aforementioned cost of living adjustments in the annual rent payable hereunder: Assuming that said fixed annual rent is $10,000, that the Price Index for the Base Year was 102.0 and that the Price Index for the month of June in a calendar year following the Base Year was 105.0, then the percentage increase thus reflected, i.e., 2.941% (3.0/102.0) would be multiplied by $10,000, and said fixed annual rent would be increased by $294.10 effective as of July 1st of said calendar year. (c)In the event that the Price Index ceases to use 1982-84100 as the basis of calculation, or if a substantial change is made in the terms or number of items contained in the Price Index, then the Price Index shall be adjusted to the figure that would have been arrived at had the manner of computing the Price Index in effect at the date of this lease not been altered. In the event such Price Index (or a successor or substitute index) is not available, a reliable governmental or other non-partisan publication evaluating the information theretofore used in determining the Price Index shall be used. (iii)Landlord will cause statements of the cost of living adjustments provided for in subdivision (ii) to be prepared in reasonable detail and delivered to Tenant. (iv)In no event shall the fixed annual rent originally provided to be paid under this lease (exclusive of the adjustments under this Article) be reduced by virtue of this Article. (v)Any delay or failure of Landlord, beyond July or January of any year, computing or billing for the rent adjustments hereinabove provided, shall not constitute a waiver of or in any way impair the continuing obligation of Tenant to pay such rent adjustments hereunder. (vi)Notwithstanding any expiration or termination of this lease prior to the Lease expiration date (except in the case of a cancellation by mutual agreement) Tenants obligation to pay rent as adjusted under this Article shall continue and shall cover all periods up to the Lease expiration date, and shall survive any expiration or termination of this lease. C.Tax Escalation. Tenant shall pay to Landlord, as additional rent, tax escalation in accordance with this paragraph C: (i) Definitions: For the purpose of this Article, the following definitions shall apply: (a)The term "base tax year" as hereinafter set forth for the determination of real estate tax escalation, shall mean the New York City real estate tax year commencing July 1, 2003 and ending June 30, 2004. (b)The term "The Percentage", for purposes of computing tax escalation, shall mean 0.0733 percent (0.0733%). (c)The term "the building project" shall mean the aggregate combined parcel of land on a portion on which the building is constructed and the building. 3 (d)The term "comparative year" shall mean the twelve (12) months following the base tax year, and each subsequent period of twelve (12) months (or such other period of twelve (12) months occurring during the term of this lease as hereafter may be duly adopted as the tax year for real estate tax purposes by the City of New York). (e)The term "real estate taxes" shall mean the total of all taxes and special or other assessments levied, assessed or imposed at any time by any governmental authority upon or against the building project, and also any tax or assessment levied, assessed or imposed at any time by any governmental authority in connection with the receipt of income or rents from said building project to the extent that same shall be in lieu of all or a portion of any of the aforesaid taxes or assessments, or additions or increases thereof, upon or against said building project. If, due to a future change in the method of taxation or in the taxing authority, or for any other reason, a franchise, income, transit, profit or other tax or governmental imposition, however designated, shall be levied against Landlord in substitution in whole or in part for the real estate taxes, or in lieu of additions to or increases of said real estate taxes, then such franchise, income, transit, profit or other tax or governmental imposition shall be deemed to be included within the definition of "real estate taxes" for the purposes hereof. As to special assessments which are payable over a period of time extending beyond the term of this lease, only a pro rata portion thereof covering the portion of the term of this lease unexpired at the time of the imposition of such assessment, shall be included in "real estate taxes." If by law, any assessment may be paid in installments, then, for the purposes hereof (a) such assessment shall be deemed to have been payable in the maximum number of installments permitted by law and (b) there shall be included in real estate taxes, for each comparative year in which such installments may be paid, the installments of such assessment so becoming payable during such comparative year, together with interest payable during such comparative year. (f)Where more than one assessment is imposed by the City of New York for any tax year, whether denominated an "actual assessment" or "transitional assessment" or otherwise, then the phrases herein "assessed value" and "assessments" shall mean whichever of the actual, transitional or other assessment is designated by the City of New York as the taxable assessment for that tax year. (g)The phrase "real estate taxes payable during the base tax year" shall mean the real estate taxes payable for the building project for the base tax year (ii) (a) In the event that the real estate taxes payable for any comparative year shall exceed the amount of the real estate taxes payable during the base tax year, Tenant shall pay to Landlord, as additional rent for such comparative year, an amount equal to The Percentage of the excess. Before or after the start of each comparative year, Landlord shall furnish to Tenant a statement of the real estate taxes payable for such comparative year, and a statement of the real estate taxes payable during the base tax year. If the real estate taxes payable for such comparative year exceed the real estate taxes payable during the base tax year, additional rent for such comparative year, in an amount equal to The Percentage of the excess, shall be due from Tenant to Landlord, and such additional rent shall be payable by Tenant to Landlord within ten (10) days after receipt of the aforesaid statement. The benefit of any discount for any earlier payment or prepayment of real estate taxes shall accrue solely to the benefit of Landlord, and such discount shall not be subtracted from the real estate taxes payable for any comparative year. Additionally, Tenant shall pay to Landlord, on demand, a sum equal to The Percentage of any business improvement district assessment payable by the building project. (b) Should the real estate taxes payable during the base tax year be reduced by final determination of legal proceedings, settlement or otherwise, then, the real estate taxes payable during the base tax year shall be correspondingly revised, the additional rent theretofore paid or payable hereunder for all comparative years shall be recomputed on the basis of such reduction, and Tenant shall pay to Landlord as additional rent (without interest), within ten (10) days after being billed therefor, any deficiency between the amount of such additional rent as theretofore computed and the amount thereof due as the result of such recomputations. Should the real estate taxes payable during the base tax year be increased by such final determination of legal proceedings, settlement or otherwise, then appropriate recomputation and adjustment also shall be made. 4 (c)As long as Tenant is not in default of any material obligation hereunder, if Tenant shall have made a payment of additional rent under this paragraph (ii)(c) and Landlord shall receive a refund of any portion of the real estate taxes paid or payable for any comparative year after the base tax year on which such payment of additional rent shall have been based, as a result of a reduction of such real estate taxes by final determination of legal proceedings, settlement or otherwise, Landlord shall promptly after receiving the refund pay to Tenant The Percentage of the refund less The Percentage of expenses (including attorneys' and appraisers' fees) incurred by Landlord in connection with any such application or proceeding. If prior to the payment of taxes for any comparative year, Landlord shall have obtained a reduction of that comparative year's assessed valuation of the building project, and therefore of said taxes, then the term "real estate taxes" for that comparative year shall be deemed to include the amount of Landlord's expenses in obtaining such reduction in assessed valuation, including attorneys' and appraisers' fees. (d)The statements of the real estate taxes to be furnished by Landlord as provided above shall be certified by Landlord and shall constitute a final determination as between Landlord and Tenant of the real estate taxes for the periods represented thereby, unless Tenant within thirty (30) days after they are furnished shall give a written notice to Landlord that it disputes their accuracy or their appropriateness, which notice shall specify the particular respects in which the statement is inaccurate or inappropriate. If Tenant shall so dispute said statement then, pending the resolution of such dispute, Tenant shall pay the additional rent to Landlord in accordance with the statement furnished by Landlord. (e)In no event shall the fixed annual rent under this lease (exclusive of the additional rents under this Article) be reduced by virtue of this Article. (f)If the commencement date of the term of this lease is not the first day of the first comparative year, then the additional rent due hereunder for such first comparative year shall be a proportionate share of said additional rent for the entire comparative year, said proportionate share to be based upon the length of time that the lease term will be in existence during such first comparative year. Upon the date of any expiration or termination of this lease (except termination because of Tenant's default) whether the same be the date hereinabove set forth for the expiration of the term or any prior or subsequent date, a proportionate share of said additional rent for the comparative year during which such expiration or termination occurs shall immediately become due and payable by Tenant to Landlord, if it was not theretofore already billed and paid. The said proportionate share shall be based upon the length of time that this lease shall have been in existence during such comparative year. Landlord shall promptly cause statements of said additional rent for that comparative year to be prepared and furnished to Tenant. Landlord and Tenant shall thereupon make appropriate adjustments of amounts then owing. (g)Landlord's and Tenant's obligations to make the adjustments referred to in subdivision (f) above shall survive any expiration or termination of this lease. (h)Any delay or failure of Landlord in billing any tax escalation hereinabove provided shall not constitute a waiver of or in any way impair the continuing obligation of Tenant to pay such tax escalation hereunder. D. Failure to Bill: Landlord's failure to bill on a timely basis all or any portion of any amount payable pursuant to this lease for any period during the term hereof shall neither constitute a waiver of Landlord's right ultimately to collect such amount or to bill Tenant at any subsequent time retroactively for the entire amount so un-billed (which previously un-billed amount shall be payable within ten (10) days after demand therefor). Landlord's failure to render an Escalation Statement with respect to any comparative year shall not prejudice Landlord's right to thereafter render an Escalation Statement with respect thereto or with respect to any subsequent comparative year. Tenant's obligation to pay any fixed annual rent and additional rent shall survive the expiration or earlier termination of this lease. 5 E.No Right to Apply Security: Tenant shall not have the right to apply any security deposited to assure Tenant's faithful performance of Tenant's obligation hereunder to the payment of any installment of fixed annual rent or additional rent. F.No Reduction in Fixed Annual Rent: In no event shall the fixed annual rent under this lease be reduced by virtue of any decrease in the amount of any additional rent payment under (i) this Article or (ii) any other provision of this lease. If Landlord receives from Tenant any payment less than the sum of the fixed annual rent and additional rent then due and owing pursuant to this lease, Tenant hereby waives its right, if any, to designate the items to which such payment shall be applied and agrees that Landlord in its sole discretion may apply such payment in whole or in part to any fixed annual rent, additional rent or to any combination thereof then due and payable hereunder. Unless Landlord shall otherwise expressly agree in writing, acceptance of any portion of the fixed annual rent or additional rent from anyone other than Tenant shall not relieve Tenant of any of its other obligations under this lease, including the obligation to pay other fixed annual rent and additional rent, and Landlord shall have the right at any time, upon notice to Tenant, to require Tenant (rather than someone other than Tenant) to pay the fixed annual rent and additional rent payable hereunder directly to Landlord. Furthermore, such acceptance of fixed annual rent and additional rent shall not be deemed to constitute Landlord's consent to an assignment of this lease or a subletting or other occupancy of the demised premises by anyone other than Tenant, nor a waiver of any of Landlord's right or Tenant's obligations under this lease. G.Intentionally Deleted. H.Survival of Obligations: Landlord's and Tenant's obligation to make the adjustments and payments referred to in this Article shall survive any expiration or termination of this lease. I. No Waiver: Any delay or failure of Landlord in billing any cost of living adjustment or escalation provided in this Article shall not constitute a waiver of or in any way impair the continuing obligation of Tenant to pay the same hereunder. 3.ELECTRICITY Tenant agrees that Landlord may furnish electricity to the demised premises on, at Landlord's option, a "rent inclusion" basis or on a "submetering" basis.
